Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 1 of 23 PageID# 251




                         EXHIBIT 1:

             Support Letters on Behalf
                of Charles O’Neil
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 2 of 23 PageID# 252




                                                                         1
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 3 of 23 PageID# 253




                                                                         2
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 4 of 23 PageID# 254




                                                                         3
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 5 of 23 PageID# 255




                                                                         4
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 6 of 23 PageID# 256




                                                                                             Marth 25, 2020

 The Honorable Liam O'Grady

 United States District Court

 For the Eastern District of Virginia

 Dear Judge O'Grady -



         My name is Kevin O'Neil and I am the cousin and long-ti'.mefriend of Chip O'Neil. I am writing
 you toaay with hopes that I can help you can se~ Chip' in a differ~·nt nght and to give you an idea of the
 kind of person he is outside of the court room.

         As we both know, Chip made a mistake violating campaign finance laws while working at his
                                                      '         '         '

 previous job at Strategic Campaign Group. From my conve_rsations with Chip, it is clear that he is aware
 of those mistakes and is truly remorseful. I see and talk to Chip often artj I can tell how hard this has
 been on him. He would like nothing· more than for this to go ~w.ay and for a fresh start so people can
 get back to seeing him for the person that he really is, but he understands that he needs to be held
 accountable for his actions.

         To me, Chip has always been a fun, hard-working, and genuine person. When my friends from
 college come to visit, everyone always raves about just how nice of a person he is and how they feel that
 he would never harm a fly. As a family member and friend ofChip, I think that's what makes this entire
 situation so hard - having to watch someone with Chip's chara,cter go through this.

         Chip was my older cousin growing up, so naturally I always lo_oked up to him. He was always
 very funny, energetic and a joyful person at our family outings. He was the oldest of all of our cousins,
 and taught us the importance of family and taking care of thOse you loved. He was always extremely
 close with our Grandmother, who we lost just a few years ago, and through that relationship you could
 ·see his genuine and caring personality and· how much he valu,es family and his loved ones. I can
 confidently say that Chip will always support me and my family ho matter what life throws at us,
 because that is the kind of person he is. He's compassionate, ~a ring and extremely trustworthy and I
 can't even tell you how much he means to myself and to our entire extended family.

         In the end, I feel that Chip knows this entire situation will make him stronger, both
 professionally and personally. He knows he made mistakes and wilt work hard to ensure that he is still
· successful and nothing like this ever happens again. I ask that you please give Chip leniency during the
  sentencing, and that you take my remarks into consideration.

         Thank you for your time.



         Best,




                                                                                                              5
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 7 of 23 PageID# 257




      Kevin O'Neil




                                                                         6
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 8 of 23 PageID# 258




                                                                          7
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 9 of 23 PageID# 259



To:                                                                                          March 24, 2020
The Honorable Liam O'Grady
United States District Court
For the East District of Virginia

Dear Judge O'Grady:

        My name is Taylor Paff and have been a clos~ friend of Chip O'Neil for more than 20 years. I'm

currently a mortgage advisor working in Baltimore City, where I live. Chip and I continue to see each

other and remain close.

        Chip and I met when we were kids on the lacrosse field where we played together for years. We

grew up not far from each other as our family's homes were nearby. Chip and I grew a closer and much

more substantive relationship though out our high school years at Boys' Latin.

        Chip and I shared many classes as· well as afterschool athletics. During these years I was able to

gain an understanding of Chip's character and integrity. Chip quietly lead by example as we navigated

our way as young men. He has a stoic presence with unwavering morals. Chip was someone many have

counted on for honesty and integrity.

        As we grew into adults I understood Chip to be consistently himself. He, as many of us are not,

was unapologetically honest. Whether you wanted to hear it or not, it was not in Chip's interest to lie to

you. As we continue in our relationship and growth as adults, I stilt see these qualities in Chip.

        Your Honor, it truly takes a lifetime to know someone entirely, and although you don't have the

luxury of doing so with Chip, let my words serve as a brief insight into the character of a good man. In

closing I ask as someone who does know Chip entirely that you express sympathy and leniency in his

sentencing.

Sincerely,




Taylor Paff




                                                                                                           8
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 10 of 23 PageID# 260




                                                                           9
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 11 of 23 PageID# 261




                                                                         10
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 12 of 23 PageID# 262




                                                                         11
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 13 of 23 PageID# 263




                                                                         12
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 14 of 23 PageID# 264




                                                                         13
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 15 of 23 PageID# 265




                                                                        14
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 16 of 23 PageID# 266




                                                                         15
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 17 of 23 PageID# 267




                                                                        16
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 18 of 23 PageID# 268




                                                                        17
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 19 of 23 PageID# 269




                                                                         18
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 20 of 23 PageID# 270




                                                                         19
       Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 21 of 23 PageID# 271
                                                                          Your Advocate.

                      i                                                                         Your Resource.
                                                                                                Your Profession.




      April 6, 2020
                  '


      The Honorable Liam O'Grady
      United States District Court for the Eastern District of Virginia
      Albert V. Bryan United States Courthouse
      401 Courthouse Square
      Alexandria, VA 22314



      RE: United States vs. Charles O'Neil




      Dear Judge O'Grady,


      I write on behalf of Mr. Charles "Chip" O'Neil, appearing before the Court in the matter
      referenced above for sentencing after his plea to the charge outlined. Mr. O'Neil is employed
      by MedChi, the Maryland State Medical Society, and has been since last year.


      I introduce myself as the current Chief Executive Officer of MedChi, The Maryland State
      Medical Society and a member of the Maryland Bar. I'm hopeful Chip who has done a good job
      for MedChi will be able to continue to work for us, as I have found him to be hard working and
      diligent in the time that we have worked together.


      I first met Chip about eight ago when the prior CEO of MedChi called me and asked me to meet
      with him for networking purposes. Our paths have crossed several times since that first
      meeting. During my eight-year association with Mr. O'Neil, I have had dozens of telephone and
      personal interactions with him. He has always impressed me as a bright, earnest, committed
      person who is eager to please. I have found him to be accurate and honest.


      Mr. O'Neil has been totally honest and transparent with me and his direct supervisor at
      MedChi. He readily admits his mistake, has accepted responsibility and is truly sorry. I would
      like Your Honor to know that he has been totally transparent with me regarding his behavior
      and disclosed the relevant facts of his misguided conduct to me.

                                                                                         Continue reading ...

                                                                                                             1

                                                                                                        20
1211 Cathedral Street • Baltimore, MD 21201-5516 • 410.539.0872 • Fax: 410.547.0915 • 1.800.492.1056 • www.medchi.org
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 22 of 23 PageID# 272


I employed Mr. O'Neil eight months ago with full knowledge of this situation and with the firm
belief that we all fail and deserve a second chancef He has made the most of his opportunity,
performed well ahd has a long-term future with my organization, if Your Hondr i~ inclined to
show him mercy and utilize some type of alternative punishment other than incarceratiqn.


It would be a tragedy for this fine young man's life to be destroyed by a mistake. He realizes he
was wrong and possesses tremendous regret. The personal toll this has taken on his reputation
has been great and the end results of his actions will be his burden for the foreseeable future.
This said, with your mercy, I remain confident that he can lead a productive, full life, as a good
citizen. My sense is that Mr. O'Neil is not a person who would likely re-offend.


Your Honor, I hope is that you will grant leniency and allow this young man to move forward
with his life and career. I am certainly ready to assist in that regard. If you should ·have any
questions, please feel free to contact me at 410-924-4445 and I will be delighted to assist


Thank you for your consideration and service.




Sincerely,


                   (-~-·   ..-.....


             fr1     ~.,4-~




Gene M. Ransom, Ill
Chief Executive Officer




                                                                                                   2


                                                                                              21
Case 1:20-cr-00010-LO Document 21-1 Filed 07/16/20 Page 23 of 23 PageID# 273




                                                                         22
